[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Haynie v. Rudduck, Slip Opinion No. 2020-Ohio-2912.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-2912
  THE STATE EX REL. HAYNIE, APPELLANT, v. RUDDUCK, JUDGE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Haynie v. Rudduck, Slip Opinion No.
                                     2020-Ohio-2912.]
Mandamus—Inmate had adequate remedy at law by way of appeal from order
        denying “motion for final appealable order”—Court of appeals’ judgment
        ordering trial judge to file nunc pro tunc entry reversed and cause
        dismissed.
    (No. 2019-1553—Submitted February 25, 2020—Decided May 14, 2020.)
   APPEAL from the Court of Appeals for Clinton County, No. CA-2019-0816.
                                   __________________
        Per Curiam.
        {¶ 1} Appellant, Joseph E. Haynie, appeals the Twelfth District Court of
Appeals’ judgment granting his petition for a writ of mandamus against appellee,
Judge John W. Rudduck of the Clinton County Court of Common Pleas. The
Twelfth District ordered Judge Rudduck to file a nunc pro tunc entry to bring the
                              SUPREME COURT OF OHIO




judgment of conviction in Haynie’s 1993 criminal case into compliance with
Crim.R. 32(C). Haynie contends in this appeal that he is entitled to a broader writ
of mandamus compelling Judge Rudduck to issue a new sentencing entry rather
than a nunc pro tunc entry.
       {¶ 2} We reverse the judgment below but not for the reasons Haynie
presents in this appeal. The Twelfth District should not have granted a writ of
mandamus at all, because Haynie had an adequate remedy at law that precluded
extraordinary relief.
                                  I. Background
       {¶ 3} In December 1993, Haynie was sentenced to numerous prison terms
for convictions for aggravated murder, attempted aggravated murder, aggravated
burglary, escape, and firearm specifications. Haynie’s convictions were affirmed
on direct appeal. State v. Haynie, 12th Dist. Clinton No. CA93-12-039, 1995 WL
55289 (Feb. 13, 1995).
       {¶ 4} On March 25, 2019, Haynie filed a “motion for final appealable
order” in the Clinton County Court of Common Pleas. Invoking State v. Baker,
119 Ohio St. 3d 197, 2008-Ohio-3330, 893 N.E.2d 163, and former Crim.R. 32(B)
(now Crim.R. 32(C)), Haynie argued that the trial court did not properly journalize
his convictions in a single document. According to Haynie, his convictions are
memorialized in separate documents entered on the trial court’s docket. And as to
the sentencing-entry document, Haynie argued that it does not contain “the fact of
conviction,” as required by Crim.R. 32(C). Haynie therefore contended that the
trial court did not enter a judgment of conviction that was a final, appealable order.
See State v. Lester, 130 Ohio St. 3d 303, 2011-Ohio-5204, 958 N.E.2d 142,
paragraph one of the syllabus (holding that “the fact of the conviction” is necessary
for the judgment of conviction to be a final, appealable order).
       {¶ 5} Judge Rudduck denied Haynie’s motion. He determined that the 1993
sentencing entry substantially complied with the Crim.R. 32(C) standards



                                          2
                                January Term, 2020




articulated in Lester, which modified Baker. Judge Rudduck also determined that
to grant Haynie’s motion would “elevate form over substance” because Haynie had
already appealed his convictions.
       {¶ 6} Haynie did not appeal Judge Rudduck’s order denying his motion.
Instead, Haynie filed a petition for a writ of mandamus in the Twelfth District,
seeking to compel Judge Rudduck to issue a new sentencing entry that complies
with Crim.R. 32(C) and R.C. 2505.02. Judge Rudduck moved to dismiss the
petition, arguing that Haynie had a plain and adequate remedy in the ordinary
course of law, precluding extraordinary relief.
       {¶ 7} The Twelfth District granted Haynie’s petition for a writ of
mandamus. But instead of directing Judge Rudduck to issue a new sentencing
entry, the court ordered him “to file a nunc pro tunc entry combining the two entries
filed in the underlying criminal case, creating a final appealable order in compliance
with Crim.R. 32(C).” The Twelfth District made clear that the nunc pro tunc entry
it ordered Judge Rudduck to file would not be a new final, appealable order from
which Haynie could appeal to challenge his convictions.
       {¶ 8} Haynie appealed to this court as of right.
                                II. Legal Analysis
       {¶ 9} Even though the Twelfth District issued a writ of mandamus, Haynie
argues in this appeal that he is entitled to a broader writ. He seeks a writ of
mandamus that would compel Judge Rudduck to issue a new sentencing entry
instead of merely a nunc pro tunc entry.
       {¶ 10} “We review a judgment of the court of appeals in a mandamus action
filed in that court ‘as if the action had been filed originally in the Supreme
Court.’ ” State ex rel. Dynamic Industries, Inc. v. Cincinnati, 147 Ohio St. 3d 422,
2016-Ohio-7663, 66 N.E.3d 734, ¶ 7, quoting State ex rel. Pressley v. Indus.
Comm., 11 Ohio St. 2d 141, 164, 228 N.E.2d 631 (1967). To be entitled to a writ
of mandamus, Haynie must establish a clear legal right to the requested relief, a




                                           3
                              SUPREME COURT OF OHIO




clear legal duty on the part of Judge Rudduck to provide it, and the lack of an
adequate remedy in the ordinary course of law. State ex rel. Bevins v. Cooper, 150
Ohio St. 3d 22, 2016-Ohio-5578, 78 N.E.3d 828, ¶ 4.
          {¶ 11} In this appeal, Haynie raises a number of reasons why the Twelfth
District should have issued the broader writ he seeks. We need not address
Haynie’s appeal on the merits, however, because the Twelfth District erred in
granting any mandamus relief. We dismiss Haynie’s petition for extraordinary
relief in mandamus because he had an adequate remedy in the ordinary course of
law.
          {¶ 12} As both Haynie and the Twelfth District have acknowledged, Haynie
first sought a new sentencing entry by filing a “motion for final appealable order”
in the common pleas court.        Judge Rudduck denied the motion because he
determined that in 1993, the court already entered a final, appealable order of
conviction from which Haynie took his direct appeal. Haynie could have appealed
Judge Rudduck’s order denying the motion and obtained appellate review of
whether a final, appealable order had been entered in his 1993 criminal case. State
ex rel. Daniels v. Russo, 156 Ohio St. 3d 143, 2018-Ohio-5194, 123 N.E.3d 1011,
¶ 9-12.
          {¶ 13} Instead of appealing Judge Rudduck’s order, Haynie requested a writ
of mandamus in the Twelfth District, seeking to compel Judge Rudduck to issue a
new sentencing entry. But mandamus cannot be used as a substitute for appeal.
State ex rel. Richfield v. Laria, 138 Ohio St. 3d 168, 2014-Ohio-243, 4 N.E.3d 1040,
¶ 11. And because Haynie could have appealed Judge Rudduck’s order denying
his motion for a final, appealable order, he had an adequate remedy in the ordinary
course of law that precludes extraordinary relief in mandamus. Daniels at ¶ 12; see
also State ex rel. Henley v. Langer, 156 Ohio St. 3d 149, 2018-Ohio-5204, 123
N.E.3d 1016, ¶ 6 (holding that denial of a motion for a new sentencing order under




                                          4
                               January Term, 2020




Crim.R. 32(C) could have been appealed and that a writ of mandamus was therefore
precluded).
                                   III. Conclusion
       {¶ 14} Because Haynie had an adequate appellate remedy in the ordinary
course of law, the Twelfth District erred in granting a writ of mandamus. We
therefore reverse the Twelfth District’s judgment and dismiss Haynie’s petition for
a writ of mandamus.
                                                                Judgment reversed
                                                             and cause dismissed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                              _________________
       Joseph E. Haynie, pro se.
                              _________________




                                          5